Citation Nr: 1757045	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for the residuals of a right wrist fracture status post open reduction and internal fixation of the right hand (right wrist disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for limitation of motion in the thumb status post open reduction and internal fixation of the right hand (right thumb disability). 

3.  Entitlement to an initial disability rating in excess of 10 percent for limitation of motion in the index finger status post open reduction and internal fixation of the right hand (right index finger disability). 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran retired from service with the United States Army in December 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, jurisdiction was transferred to the RO in Baltimore, Maryland. 

In July 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.; a transcript has been associated with the claims file. 

The issues of an initial disability rating in excess of 10 percent for the right thumb disability and an initial disability rating in excess of 10 percent for the right index finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran continues to suffer from a right wrist disability sustained in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right wrist disability have been met.  38 U.S.C. §§ 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he continues to suffer from a right wrist disability sustained in service.  See December 2013 VA Form 9; July 2014 Letter from the Veteran's Representative; May 2015 Report of General Information; see generally July 2016 Board Hearing Transcript.   

The Veteran initiated a claim for service connection for a right hand disability by way of an October 2011 Pre-Discharge Compensation Claim.  Despite the characterization of his claim, the RO only granted service connection for limitation of motion in the thumb, index finger, long finger, ring finger, and little finger status post open reduction and internal fixation of the right hand.  See March 2012 Rating Decision.  At no time did the RO deny service connection for a right wrist disability.  As such, the Board finds his original service connection claim for a right hand disability was not addressed in its entirety.  See May 2015 Report of Contact (the RO conceded the issue of a right wrist disability was intertwined with claims for an initial disability in excess of 10 percent for his thumb and index finger disabilities).

In support of this claim, the Veteran asserts the right wrist fracture was sustained during the same in service accident as his service-connected right thumb and right index finger disabilities.  See July 2014 Letter from the Veteran's Representative.  A review of his service treatment records (STRs) confirms complaints of right wrist pain and limitation of motion following the accident and subsequent to the open reduction and internal fixation of the right hand.  See November 1992 Chronological Record of Medical Care (noted the Veteran had limited extension and no flexion with his right wrist).  

The Veteran avers that ever since the injury in service, he has been afflicted with pain and limitation of motion.  A July 2015 VA examination confirms he continues to suffer from the residuals of the right wrist fracture; namely, pain and stiffness of the wrist causing appreciable limitation of motion.  See July 2015 Wrist Conditions VA Examination Report. 

In light of the above, the Board finds the preponderance of the evidence establishes all elements of the service connection claim for a right wrist disability.  See 
38 C.F.R. §§ 3.303, 3.304; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding there must be competent and credible evidence of a current disability; in service incurrence or aggravation of a disease or injury; and a nexus or link between the current disability and the in service disease or injury). 

Although the RO has not adjudicated the issue of entitlement to service connection for a right wrist disability, as the Board's decision herein constitutes a complete grant of the benefits sought, the Board finds there is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the RO, it must consider whether there is any prejudice to the claimant). 


ORDER

Service connection for residuals of a right wrist fracture status post open reduction and internal fixation of the right hand is granted.


REMAND

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for the right thumb disability and an initial disability rating in excess of 10 percent for the right index finger disability.  See May 2012 Letter from the Veteran.

In accordance with his request, the Veteran was afforded a hearing before the Board in Washington, D.C., in July 2016.  See generally Board Hearing Transcript.  At that time, he informed the Board that he has received treatment at Walter Reed Medical Center and at "Ft. Meade" for these disabilities in 2014 and 2015.  Id. at 2.  However, he did not specify the particular facility in Ft. Meade at which he received treatment.

A review of the claims file is negative for any treatment records from Walter Reed Medical Center or a medical facility located at Ft. Meade.  Therefore, the Board finds a remand is necessary in order to obtain these treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and verify which medical facility in Ft. Meade he received treatment for his right thumb and right index finger disabilities.  

Secure any necessary authorizations from him to obtain treatment records from Walter Reed Medical Center and any medical facilities in Ft. Meade identified by him.  Thereafter, obtain his treatment records from these facilities.

2. Once the above request has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


